Citation Nr: 0812034	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-06 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left shoulder 
disability. 

4.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The veteran and a friend presented testimony at a Travel 
Board hearing chaired by the undersigned Veterans Law Judge 
in January 2008.  A transcript of the hearing is associated 
with the veteran's claims folders.

At the hearing the veteran's representative raised the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  That issue is referred to the 
originating agency for further appropriate action.

The issue of entitlement to an initial rating in excess of 20 
percent for a right shoulder disability is addressed in the 
remand that follows the order section of this decision.



FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
manifested by level I hearing in the right ear and level II 
hearing in the left ear.

2.  Throughout the initial rating period, the veteran's PTSD 
has been productive of occupational and social impairment 
which more nearly approximates total than deficiencies in 
most areas.

3.  The veteran's left shoulder disability originated during 
active duty.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

2.  The criteria for a 100 percent disability rating for PTSD 
have been met throughout the initial rating period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 411 (2007).

3.  A left shoulder disability was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claims for service connection 
for left shoulder disability and a higher initial rating for 
PTSD, the record reflects that the veteran has been provided 
all required notice.  In addition, the evidence currently of 
record is sufficient to substantiate his entitlement to 
service connection for left shoulder disability and to a 100 
percent schedular rating for PTSD throughout the initial 
rating period.  Therefore, no further development with 
respect to these claims is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2007).

With respect to the veteran's hearing loss claim, the Board 
notes that the Court has recently provided guidance 
concerning the notice that is necessary in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, a February 2007 letter informed the veteran 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of his hearing loss disability and the effect that 
worsening has on his employment and daily life.  This letter 
also informed him to submit any pertinent evidence in his 
possession and provided appropriate notice with respect to 
the effective-date element of the claim.  It also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
This letter also informed the veteran of the assistance that 
VA would provide to obtain evidence on his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his hearing loss disability 
in the December 2004 Statement of the Case.  Additionally, 
the veteran has participated in the appeals process and 
presented testimony before the Board with particular focus on 
the criteria needed for higher disability evaluations, hence 
he has demonstrated actual knowledge of the evidence needed 
to substantiate his claims.  Moreover, he is represented by 
an attorney who presumably would not be representing the 
veteran if he is not knowledgeable about what is required to 
substantiate the veteran's claim and is not aware of the 
information and evidence that the veteran should submit and 
the evidence that VA should attempt to obtain.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted for 
bilateral hearing loss.  Consequently, no effective date for 
an increased rating will be assigned, so the failure to 
provide earlier notice with respect to that element of the 
claim was no more than harmless error.  Moreover, following 
the provision of the required notice and the completion of 
all indicated development, the RO readjudicated the claim.  
There is no indication or reason to believe that the ultimate 
decision would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private treatment records have been 
obtained.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim for a 
compensable rating for hearing loss were insignificant and 
non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average. 
 Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)  When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b)  When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2007).

A 50 percent evaluation is warranted for PTSD if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Hearing Loss

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of impairment is not consistent with 
that enumerated for a compensable rating.

The veteran was afforded a VA audiological examination in 
March 2004.  The examiner noted that despite repeated 
instructions, reliable results could not be obtained from the 
veteran.  The examiner concluded that based on the immittance 
results and the speech stinger interference levels, it was 
probable that the veteran had high frequency bilateral 
hearing loss. 

On VA audiological evaluation in November 2005, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)             1000       2000       3000       4000 
Average
Right                      45            35            
55            55            48
Left                        50            65            
1               1             29

Speech discrimination was measured at 92 percent for the 
right ear and 92 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level I in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating.  

On VA audiological evaluation in March 2007, puretone 
thresholds for the four frequencies used for VA evaluation 
were as follows:



Hertz (Hz)             1000       2000       3000       4000 
Average
Right                      20           15            
40            35            28
Left                        40            
50           80             80            63

Speech discrimination was measured at 100 percent for the 
right ear and 92 percent for the left ear.  Applying these 
values to the rating criteria results in a numeric 
designation of level I in the right ear and level II in the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of 
the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 again produces a noncompensable rating.  

In sum, the veteran's hearing is not shown by audiometric 
testing to be worse than level I in the right ear and level 
II in the left ear.  The criteria for a compensable rating 
are therefore not met.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, the veteran's hearing impairment does not fall into 
one of those exceptional patters.  

The Board has considered the veteran's contention that he 
experiences great difficulty with his hearing.  However, the 
Board is bound by the provisions of the rating schedule.  The 
rating schedule for hearing loss is quite specific in the 
type of testing that must be conducted and the ranges of test 
results that correspond with a particular rating.  None of 
the testing that was conducted in accordance with VA 
regulations demonstrates the degree of impairment 
contemplated for a compensable rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable rating for the 
veteran's bilateral hearing loss.  In so concluding, the 
Board acknowledges the sincerity of the veteran in pursuing a 
higher rating.  The Board, however, is obligated to decide 
cases based on the evidence before it rather than on such 
factors.  Based on the evidence of record, a higher rating is 
not in order.

PTSD

The veteran is currently assigned a 50 percent disability 
rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Court held in Mauerhan v. Principi, 16 Vet. App. 436 
(2002) that, the use of the term "such as" in the rating 
criteria demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular disability 
rating.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

The veteran was afforded an initial VA PTSD examination in 
March 2004.  He reported that he spent 98 percent of his time 
alone in his room.  He stated that he was uncomfortable in 
crowds and he didn't trust anyone.  His parents were still 
living and he had siblings but he had no contact with them.  
He was divorced and had two children but he has no contact 
with his children.  He reported a relationship with a 
significant other that he described as being like his sister.  
He last worked in the summer of 2003 and was currently living 
on food stamps.  He indicated that he had had many jobs since 
his discharge from service but he had been terminated from 
most of his jobs.  His recent and remote memories were intact 
and he was oriented in all spheres.  Throughout the 
examination his speech was rapid and emotional.  At several 
points during the examination he became agitated and his 
thought process was spontaneous, rapid and overabundant.  
When refocused by the examiner the veteran displayed signs of 
being goal directed.  His thought content contained no 
suicidal or homicidal ideation and he had no delusions or 
ideas of reference.  He reported that at times he heard his 
name called by his commanding officer, but when questioned 
further he was evasive.  His mood was irritable and his range 
of affect was restricted.  The Axis I diagnosis was PTSD, 
chronic, and he was assigned a current GAF score of 43.  

D. J. Gaughan, Ph.D., who examined the veteran in June 2005, 
reported that during the interview the veteran had difficulty 
focusing and displayed pressured speech and rambled if not 
re-directed.  He displayed feelings of anxiousness and 
admitted that he was, "jumping all over the place."  As the 
interview progressed the veteran was increasingly tangential 
and expansive and reported that he could not focus or 
concentrate.  The examiner noted that it became difficult to 
follow the veteran's train of thought throughout the 
interview.  The veteran indicated that he lived by himself 
and he found it hard to leave his house since he didn't trust 
anyone.  His primary social contact consisted of trips to the 
VA hospital.  He denied contact with any family members and 
noted that he had no social support or friends.  

The examiner concluded that the veteran was incapacitated by 
his intense anxiety and PTSD symptoms.  He explained that the 
veteran was extremely depressed and he saw his life situation 
as hopeless and did not foresee any type of productive future 
for himself.  He was extremely isolated and uncomfortable in 
almost any type of social situation and his only contact was 
with veterans at the VA hospital.  The examiner reported that 
the veteran was non-functioning in most areas including 
socialization and employment.  The examiner noted with a high 
degree of certainty that the veteran was unemployable.  The 
pertinent Axis I diagnosis was PTSD, severe and he was 
assigned a GAF score of 30.

The veteran was afforded a VA PTSD examination in December 
2005.  The veteran continued to report that he had no family 
or friends, lived alone, and participated in no social 
activities.  He last worked in 2003 and supported himself 
through his VA benefits and social security disability.  He 
occasionally completed chores and ran errands outside of the 
home, but only "if I'm having a good day."  On mental 
status evaluation, his immediate, recent, and remote memories 
were intact.  He was oriented in all spheres and his speech 
was rapid as to rate, normal as to volume.  His thought 
process production was rapid, spontaneous and abundant.  His 
continuity of thought contained rambling, but he could be 
goal directed and relevant when re-focused by the examiner.  
His thought content contained no suicidal or homicidal 
ideation.  There were no delusions, ideas of reference, or 
feelings of unreality.  His mood was evaluated as anxious.  

The examiner concluded that though he did not identify a 
significant worsening of symptoms since his last VA 
examination, he did feel that the veteran had not improved.  
He further explained that his opinion was not meant to negate 
the overall evaluations which consistently reported serious 
symptomatology relevant to the veteran's PTSD.  The Axis I 
diagnosis was PTSD, chronic, and a GAF score of 45 was 
assigned.

In May 2006, Dr. Gaughn submitted an addendum statement which 
included a review of the most recent VA examination.  He 
contended that the VA examination reports were consistent 
with his prior report.  He again noted that the veteran 
exhibited significant impairment in almost all areas of 
functioning and presented as being incapable in a number of 
areas including being unable to maintain interpersonal 
relationships, maintain working relationships, maintain 
employment, and to adapt to stressful situations.  He also 
noted that the veteran exhibited extremely high levels of 
anxiety bordering on panic and ongoing serious depression.  

Each of the GAF scores noted above is indicative of at least 
serious impairment and an inability to maintain employment.  
Moreover, the foregoing evidence shows that the veteran is 
socially isolated as a result of his PTSD.  He has been 
unemployed throughout the initial evaluation period, and his 
private psychologist has specifically opined that the veteran 
is unemployable due to his PTSD.  The VA examination reports 
do not contradict the opinion of the private psychologist.  
Moreover, the assigned GAF scores on the VA examinations tend 
to support the opinion of the private psychologist that the 
veteran is unemployable due to his PTSD.  In the Board's 
opinion, the evidence satisfactorily establishes that the 
social and occupational impairment from the veteran's PTSD 
has more nearly approximated total than deficiencies in most 
areas throughout the initial evaluation period.  Accordingly, 
the Board concludes that a 100 percent evaluation is 
warranted throughout the initial evaluation period.

Left Shoulder

Having resolved all benefit of the doubt in favor of the 
veteran, the Board concludes that service connection is 
warranted for the veteran's left shoulder disability.  In 
this regard, the Board notes that the veteran was treated 
during service for tendonitis of the left shoulder.  Although 
no shoulder abnormality was noted on his separation 
examination report, the veteran has since been diagnosed and 
treated for supraspinatus syndrome and chronic 
acromioclavicular joint derangement of the left shoulder.   

Although the post-service medical evidence does not reflect 
any complaint of left shoulder problems until 2004, a private 
physician who examined the veteran in July 2006 concluded, 
based on an examination and a review of the veteran's medical 
history, including his service medical records, that the 
veteran's left shoulder disability is etiologically related 
to service.  Additionally, the physician also found that the 
veteran's left shoulder disability was caused by an incident 
in service.  While the December 2005 VA examiner found that 
the veteran's left shoulder disability was not etiologically 
related to service, the Board finds that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  

ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a 100 percent disability rating for PTSD is 
granted throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a left shoulder 
disability is granted.  


REMAND

With respect to the veteran's right shoulder disability, the 
Board notes that the 
most recent VA examination was performed in December 2005.  
At the January 2008 hearing before the undersigned, the 
veteran alleged that his right shoulder disability has 
increased in severity since that examination.  The "duty to 
assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In light of the length of time since the veteran's last 
examination and the veteran's contentions concerning an 
increase in severity, the Board is of the opinion that he 
should be afforded new examination addressing the severity of 
his service-connected right shoulder disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
veteran to submit or identify any 
outstanding medical evidence pertaining 
to treatment or evaluation of his right 
shoulder disability during the period of 
this claim.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination to determine the current 
degree of severity of his right shoulder 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss of 
the right shoulder.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional range 
of 
motion loss.

Additionally, the examiner should state 
whether the scapulohumeral articulation 
is ankylosed and if so he should 
identify the position of ankylosis.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  Thereafter, the RO or the AMC should 
ensure that the requested development 
has been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Thereafter, the RO or the AMC should 
readjudicate the issue on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


